         Case 8:20-cv-02164-PWG Document 31 Filed 09/29/20 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                 SOUTHERN DIVISION

 JEFFREY STODDARD
 12217 Majestic Maple Drive
 Clarksburg, MD 20871                               Case No. 8:20-cv-02164-PWF
                                                    Judge Paul W. Grimm
    Plaintiff,

                 v.

 SUBARU OF AMERICA, INC.
 2235 Route 70 West
 Cherry Hill, NJ 08002

        And

 THE HERTZ CORPORATION
 660 Madison Ave
 New York, NY 10021

        And,

 OVERLAND WEST, INC.
 2805 Washington Blvd.
 Ogden, UT 84401


    Defendants.


                      AMENDED COMPLAINT FOR PERSONAL INJURIES

       Pursuant to Fed R. Civ. P. 15, this Court’s Local Rule 103-6, and this Court’s Order,

Plaintiff, Jeffrey Stoddard (“Dr. Stoddard”), files this Amended Complaint against Defendants,

Subaru of America, Inc. (“Subaru”), The Hertz Corporation (“Hertz”), and Overland West, Inc.

(“Overland”) (collectively the “Defendants”), and states as follows:



                                JURISDICTION AND VENUE




                                           Page 1 of 9
         Case 8:20-cv-02164-PWG Document 31 Filed 09/29/20 Page 2 of 9



       Pursuant to Md. Code §6-103, this Court has personal jurisdiction over Defendants

named herein because Defendants Subaru and Hertz are national companies regularly doing

business in the State of Maryland, Defendant Overland is a licensee of Defendant Hertz, and the

wrongdoing alleged in the Complaint caused injuries to Plaintiff, who is, and was at the time of

the injuries, a resident of the State of Maryland. Venue is appropriate pursuant to Md. Code §6-

201.



                                 FACTUAL BACKGROUND

   1. Plaintiff is, and was at all relevant times, an adult resident of the State of Maryland,

       residing at 12217 Majestic Maple Drive, Clarksburg, MD 20871.

   2. Defendant Subaru is company that participates in the manufacture and sale of vehicles

       within the United States of America, including within the State of Maryland, and operates

       therein, listing its resident agent as The Corporation Trust, Incorporated, with an address

       of 2405 York Road, Ste. 201, Lutherville Timonium, MD 20193-2264.

   3. Defendant Hertz is a car rental company that operates within the United States of

       America, including within the State of Maryland, listing its resident agent as The

       Corporation Trust, Incorporated, with an address of 2405 York Road, Ste. 201,

       Lutherville Timonium, MD 20193-2264. Defendant Hertz’s liability in this action arises

       from the fact that it licenses its name to Defendant Overland, which operates as the

       former’s independent licensee.

   4. Upon information and belief, Defendant Overland is a car rental and sales company

       operating within the United States of America that owned and rented a 2018 Subaru

       Outback (the “Vehicle”) to Plaintiff. Defendant Overland licenses the Hertz name and




                                            Page 2 of 9
     Case 8:20-cv-02164-PWG Document 31 Filed 09/29/20 Page 3 of 9



   operates as an independent franchisee within the State of Minnesota where Plaintiff

   rented the Vehicle, and lists its resident agent as Erik J. Petersen, with an address of 2805

   Washington Blvd., Ogden UT 84401.

5. On May 23, 2018, Dr. Stoddard, traveled to the Hertz location in Duluth, Minnesota, and

   Hertz rented the Vehicle with Takata airbags, to Mr. Stoddard.

6. Neither Hertz, its licensee Overland, nor Subaru provided any notice at all to Dr.

   Stoddard that the Vehicle had Takata airbags, nor that use of Vehicle would expose Dr.

   Stoddard to the risk associated with airbag deployments.

7. On or May 24, 2018, Dr. Stoddard was involved in a minor collision with a deer, for

   which a layperson could conclude that it was not reasonable for the airbags to deploy.

8. During the minor collision, the airbags deployed, and the deployment of the airbags

   caused a serious bodily injury to Dr. Stoddard’s left hand and thumb.

9. Because the collision was minor, Dr. Stoddard immediately drove himself to the local

   emergency room, where he was treated for a nondisplaced fracture of the left proximal

   phalanx of the left thumb, laceration of the left thumb with damage to nail, and left wrist

   sprain.

10. Dr. Stoddard underwent surgery and treatment, and has recovered some degree of

   function of the thumb, but a permanent functional impairment and deformity is now

   apparent; and the thumb will never function as it did before the injury.

11. At the time of Mr. Stoddard’s injury, Defendant Subaru knew, or should have known, or

   was recklessly indifferent to, the fact that its vehicles, including the Vehicle, used Takata

   airbags, and that Takata airbags exposed the user of the vehicles to risk of bodily injury




                                        Page 3 of 9
     Case 8:20-cv-02164-PWG Document 31 Filed 09/29/20 Page 4 of 9



   arising from airbag deployments and that the airbags could deploy in an obvious no-

   deploy event, which was apparent from prior litigation and recalls.

12. At the time of Dr. Stoddard’s injury, Defendant Hertz knew, or should have known, or

   was recklessly indifferent to, the fact that its vehicles, including the Vehicle, used Takata

   airbags, and that Takata airbags exposed the user of the vehicles to risk of bodily injury

   arising from airbag deployments and that the airbags could deploy in an obvious no-

   deploy event, which was apparent from prior litigation and recalls.

13. At the time of Dr. Stoddard’s injury, Defendant Overland knew, or should have known,

   or was recklessly indifferent to, the fact that its vehicles, including the Vehicle, used

   Takata airbags, and that Takata airbags exposed the user of the vehicles to risk of bodily

   injury arising from airbag deployments and that the airbags could deploy in an obvious

   no-deploy event, which was apparent from prior litigation and recalls.

14. After Dr. Stoddard returned the Vehicle to Overland, Defendants failed to safeguard the

   Vehicle, and Defendants are now unable to locate the Vehicle.




                                        Count I
                              (Negligence/Personal Injury)


15. Plaintiff repeats and realleges each allegation set forth in paragraphs 1 through 14 as if

   fully set forth herein.

16. Defendants Subaru, Hertz, and Overland owed a duty of care to Plaintiff as a rental

   customer of the Vehicle, which required Defendants to exercise that degree of care and




                                        Page 4 of 9
     Case 8:20-cv-02164-PWG Document 31 Filed 09/29/20 Page 5 of 9



   prudence in sustaining, caring for, and maintaining vehicles, including the Vehicle, so as

   not to put jeopardize or put their customers at risk.

17. Defendants Subaru, Hertz, and Overland breached their duty of care to the Mr. Stoddard

   by failing to inform, communicate or otherwise warn the him about the existing defects in

   the Vehicle (the “Defects”), which Defendants were aware or should have been aware, or

   were recklessly indifferent to, and which were not readily observable to Dr. Stoddard.

18. Defendants Subaru, Hertz, and Overland breached their duty of care by failing to

   safeguard the Vehicle after the injury to Dr. Stoddard, and instead returning it to the

   stream of commerce, where Defendants are now unable to locate it.

19. The Defects include (a) deployment of the airbag in an obvious no-deploy event; (b)

   overpowered deployment causing injury during a no-deploy event; (c) not properly

   tethering the airbag to prevent errant deployment from the steering wheel and column

   under foreseeable impact conditions; (d) not properly venting the airbags to adequately

   deflate under foreseeable impacts; (e) not ensuring the Vehicle was reasonably

   crashworthy; and/or (f) not adequately testing the Vehicle’s driver’s airbag.

20. Defendant Subaru breached its duty of care involving the design manufacture, testing,

   distribution, sale, and/or advertising of the Vehicle, as follows: (a) failure to design, test,

   manufacture, assemble and install the driver’s airbag sensors and restraints control

   module so as to prevent deployment of the airbag in an obvious no-deploy event; (b)

   failure to design, test, manufacture, assemble and install the driver’s airbag inflators so as

   to cause them to be overpowered and cause injury during this no-deploy event; (c) failure

   to design, test, manufacture, assemble and install the driver’s airbag so that it would be

   properly tethered and prevent errant deployment from the steering wheel and column




                                        Page 5 of 9
         Case 8:20-cv-02164-PWG Document 31 Filed 09/29/20 Page 6 of 9



       under foreseeable impact conditions; (d) failure to design, test, manufacture and install

       the driver’s airbag so that it was properly vented, and would adequately deflate under

       foreseeable impacts; (e) failure to ensure the subject vehicle was reasonably crashworthy;

       (f) failure to adequately test the subject vehicle’s driver’s airbag; and/or (g) failure to

       provide reasonable and adequate warnings to users of the subject vehicle about its

       unreasonably dangerous and defective condition regarding its driver’s airbag.

   21. As a proximate and direct result of Defendants’ negligent acts and omissions, Dr.

       Stoddard sustained severe personal injuries and discomforts, pain and suffering and

       severe emotional and mental distress and anxiety. These injuries required medical

       treatment and some of which are permanent in nature.

   22. As a further proximate and direct result of Defendants’ negligent acts and omissions, Dr.

       Stoddard has required to pay for said medical treatment and care.

   23. As a further proximate and direct result of Defendants’ the negligent acts and omissions,

       Dr. Stoddard had lost the ability to enjoy life and life’s pleasures.

   24. All the above injuries and losses Dr. Stoddard sustained were solely caused by the

       Defendants with no contributory negligence on Dr. Stoddard’s part, as evidenced by Dr.

       Stoddard’s medical records which clearly demonstrate that the cause of the injury to the

       left thumb was the airbags.



   WHEREFORE, under Count I of the Complaint, Plaintiff demands judgment against the

Defendant, in the amount of $250,000, plus interests and costs, attorney’s fees and such other

damages as this Honorable Court deems just and proper.




                                             Page 6 of 9
     Case 8:20-cv-02164-PWG Document 31 Filed 09/29/20 Page 7 of 9



                                    Count II
                    (Maryland Consumer Protection Act “MCPA”)



25. Plaintiff repeats and realleges each allegation set forth in paragraphs 1 through 24 as if

   fully set forth herein.

26. Defendants are merchants as defined by Md. Code, Commercial Law Art §13-101(g), as

   “a person who directly or indirectly either offers or makes available to consumers any

   consumer goods, consumer services, consumer realty, or consumer credit.”

27. Plaintiff is a consumer, which Md. Code, Commercial Law Art. § 13-101(c) defines as

   “an actual or prospective purchaser, lessee, or recipient of consumer goods, consumer

   services, consumer realty, or consumer credit.”

28. The MCPA prohibits a merchant from making misleading representations and prohibits a

   merchant from failing to state material facts, if the failure deceives or tends to deceive.

   Md. Code, Commercial Law Art. §13-301.

29. Defendants’ aforementioned acts and omissions constituted unfair or deceptive trade

   practices, in that Defendants, by misrepresenting and withholding material information

   from the public, offended established public policy, and acted unscrupulously, wherein

   Defendants’ represented the Vehicle as fit for use, and omitting that the Vehicle exposed

   Mr. Stoddard to substantial and serious injury, death and/or the risk thereof, because it

   actually contained unsafe airbags.

30. Defendants took advantage of the fact that Dr. Stoddard was not in a position to

   investigate, or to recognize the need to investigate, the unsafe condition of the Vehicle.

31. As a result of the aforementioned unfair or deceptive acts and omissions, upon which Dr.

   Stoddard relied, when he rented the Vehicle, Defendants were able to distribute and rent



                                        Page 7 of 9
         Case 8:20-cv-02164-PWG Document 31 Filed 09/29/20 Page 8 of 9



       the Vehicle to Dr. Stoddard, when it contained unsafe airbags, and thereby caused the

       actual aforementioned injuries to Mr. Stoddard.



   WHEREFORE, under Count II of the Complaint, Plaintiff demands judgment against the

Defendant, in actual, compensatory, and statutory damages, in the amount of $250,000, plus

interests and costs, attorney’s fees and such other damages as this Honorable Court deems just

and proper.




                                        JURY DEMAND

         Plaintiff demands a trial by jury on all issues triable as such.


                                                   Respectfully submitted,

                                                   /s/

                                                  Tyler Jay King, Esq.
                                                  Bar No. 200706110131
                                                  Franklin Square Law Group
                                                  700 12th Street, NW, Ste. 700
                                                  Washington, DC 20005
                                                  Counsel for Dr. Stoddard




                                            Page 8 of 9
         Case 8:20-cv-02164-PWG Document 31 Filed 09/29/20 Page 9 of 9



                                     Attorney Certification

       Pursuant to Md. Rule 1-313 and in compliance with Rule 1-311, I certify that I am
admitted to practice law in the State of Maryland and am in good standing.

                                                        /s/

                                                 Tyler Jay King, Esq.
                                                 MD Bar No. 200706110131
                                                 Franklin Square Law Group
                                                 700 12th Street, NW, Ste. 700
                                                 Washington, DC 20005




                                     Certificate of Service

      I hereby certify that on September 29, 2020, I electronically filed the foregoing via
the ECF system and served the same by electronic service upon:


                                     Terri S. Reiskin
                                     DYKEMA GOSSETT PLLC
                                     1301 K Street NW Suite 1100 West
                                     Washington, DC 20005
                                     Counsel for Defendant Subaru of America, Inc.


                                     Benjamin A. Beasley
                                     ROLLINS, SMALKIN, RICHARDS & MACKIE, LLC
                                     300 E Lombard Street, Ste. 900
                                     Baltimore, MD 21202
                                     Counsel for The Hertz Corporation



                                                  /s/

                                                 Tyler Jay King




                                           Page 9 of 9
